Title: From John Adams to the President of Congress, No. 88, 29 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      No. 88 Duplicate
      Sir
      Paris June 29th. 1780
     
     The disputes about the Alliance, have been so critical and disagreable, that Congress will pardon me, for writing a few Observations upon our Arrangements here.
     I apprehend that many of the Disputes, Delays and other Inconveniences, that have attended our Affairs in this Kingdom, have arisen from blending the offices of Political Minister, Board of Admiralty, Chamber of Commerce, and Commercial Agent together.
     The Business of the Minister is to negotiate with the Court, to propose and to consult upon Plans for the Conduct of the War, to collect and transmit Intelligence from the other Parts, especially concerning the designs and the forces of the Enemy. This is Business enough for the wisest and most laborious Man the United States have in their Service, aided by an active, intelligent and industrious Secretary. But added to all this our Ministers at the Court of Versailles have ever been overloaded with Commercial and Admiralty Business, complicated and perplexing in its Nature, and endless in its detail: But for this, I am persuaded much more might have been done in the Conduct of the War, and the United States might have had more effectual assistance, and France and Spain too fewer misfortunes to bewail.
     I would therefore beg leave to propose to Congress to appoint a Consul without Loss of Time to reside at Nantes, and to him consign all Vessels from the United States. I think it should be an American, some Merchant of known Character, Abilities and Industry, who would consent to serve his Country for moderate Emoluments. Such Persons are to be found in great Numbers in the United States. There are many applications from French Gentlemen. But I think that a Want of Knowledge of our Language, our Laws, Customs and even of the Humors of our People, for even these must be considered, they never would be able to give Satisfaction nor to do Justice. Besides if it is an Honor, a Profit, or only an Opportunity to travel and see the World for Improvement, I think the native Americans have a Right to expect it and further that the Public have a Right to expect that whatever Advantages are honestly to be made in this Way, should return sometime or other to America, together with the Knowledge and Experience gained at the same time. These Consuls as well as the foreign Ministers should all be instructed to transmit to Congress, written Accounts of the Civil and Military Constitutions of the Places, where they are, as well as of all the Advantages for Commerce with the whole World, especially with the United States. These Letters preserved will be a repertory of political and commercial Knowledge, that in future Times may be a rich Treasure to the United States.
     To these Consuls, the Commercial Concerns of the Public should be committed, and the Vessels of War.
     It will be necessary sometimes to send a Frigate to Europe, to bring Intelligence, to bring Passengers, even perhaps to bring Commodities, or to fetch Stores: but I hope no Frigate will ever be again sent to cruise, or be put under the Command of any Body in Europe, Consul or Minister. They may recieve their orders from the Navy Board in America, and be obliged to obey them.
     I have had a great deal of Experience in the Government of these Frigates, when I had the Honor to be one of the Ministers Plenipotentiary at the Court of Versailles, and afterwards at Nantes, L’Orient and Brest, when I was seeking a Passage home. Disputes were perpetually arising between officers and their Crews, between Captains and their officers, and between the officers of one Ship and another. There were never officers enough to compose a Court Martial and nobody had authority to remove or suspend officers without their Consent: so that in short, there was little Order, Discipline, Subordination or Decency.
     Another thing, when Frigates are under the direction of an Authority, at a distance of three or four hundred Miles, so much time is lost in writing and sending Letters and waiting for Answers, as has been found an intolerable Embarrassment to the Service.
     It is now two years since Consuls were expected and a Secretary to this Mission. It is a great Misfortune to the United States that they have not arrived. Every Man can see that it has been a great Misfortune, but none can tell how great. There is much Reason to believe that if our Establishments here had been upon a well digested Plan and compleated, and if our Affairs had been urged with as much Skill and Industry as they might in that Case have been, that We should at this moment have been blessed with Peace, or at least, with that Tranquility and Security which would have resulted from a total Expulsion of the English from the United States, and the West India Islands.
     I have the Honor to be, with great Respect, Sir, your most obedient Servant.
    